Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (USPN 20190303258A1).
As per claim 1, Kumar discloses a method, comprising: receiving, at a computer system, from a monitoring agent interfacing with a user page for a transaction service, an error signal indicating an occurrence of an error related to interaction of a user with the transaction service (paragraph 0017 – monitoring agent are the agents 121,131 report: logs, transaction actions, and other information of devices 120,130 which are defined in paragraph 0039 as including an ATM, a kiosk, a fuel pump kiosk and this information is sent to a server); 
determining, by the computer system, at least one causal factor for the error in response to receiving the error signal indicating the error, wherein the at least one causal factor is determined based on the error signal and at least one contextual data item related to the interaction of the user with the transaction service (paragraphs 
determining, by the computer system, data needed to resolve the error based on the at least one causal factor (paragraphs 0018 – the information reported is labeled and further labeled with a particular type and paragraph 0023 – processes machine learning to correlate the labeled reporting information and messaged indicating resolution over time by the problem identifier/resolver); 
determining, by the computer system, a resolution flow based on the at least one causal factor, wherein the resolution flow is determined by accessing, from a database of rules for errors and learned error resolution flows, at least one rule and at least one learned error resolution flow corresponding to the at least one causal factor (paragraph 0018,0021,0023 - the reported information is labeled by the problem analyzer/normalizer and further labeled by a particular type based on the errors, error conditions, transaction actions and then sent to the problem identifier/resolver to resolve the specific problem as further indicated in paragraph 0025); and
transmitting to the monitoring agent, by the computer system, the resolution flow, wherein the resolution flow includes information usable by the monitoring agent for implementation in the user page and for resolving the error based on receiving the data needed to resolve the error (paragraph 0026, lines 20-25 – the problem 


As per claim 3, Kumar discloses wherein the resolution flow includes information usable by the monitoring agent to display information about the error on the user page (paragraph 0076 – agent is to display on the transaction terminal that explains a resolution to the problem).  
 
As per claim 5, Kumar discloses wherein determining the data needed to resolve the error based on the at least one causal factor includes accessing, from the database of rules for errors and learned error resolution flows, at least one rule corresponding to the at least one causal factor (paragraph 0018,0021,0023 - the reported information is labeled by the problem analyzer/normalizer and further labeled by a particular type based on the errors, error conditions, transaction actions and then sent to the problem identifier/resolver to resolve the specific problem as further indicated in paragraph 0026 to be compared to previous problems in the data store/knowledge store).  

As per claim 7, Kumar discloses wherein the at least one causal factor is determined by providing the error signal and the at least one contextual data item to a machine learning algorithm (paragraph 0023 – the problem identifier/resolver processes machine learning to correlate the labeled reporting information and messages indicating resolution of tickets from the data store over time).  

determining, by the monitoring agent, an error signal indicating an occurrence of an error related to interaction of a user with the transaction service (paragraph 0017 – monitoring agent are the agents 121,131 report: logs, transaction actions, and other information of devices 120,130 which are defined in paragraph 0039 as including an ATM, a kiosk, a fuel pump kiosk and this information is sent to a server); 
determining, by a computer system, at least one causal factor for the error in response to receiving the error signal indicating the error, wherein the at least one causal factor is determined based on the error signal and at least one contextual data item related to the interaction of the user with the transaction service (paragraphs 0018,0021,0023 – the reported information is labeled by the problem analyzer/normalizer and further labeled by a particular type based on the errors, error conditions, transaction actions and then sent to the problem identifier/resolver to correlate to previous problems to properly identify the problem, further explained in paragraph 0026); 
determining, by the computer system, data needed to resolve the error based on the at least one causal factor (paragraphs 0018 – the information reported is labeled 
accessing the data needed to resolve the error (paragraph 0018,0021,0023 - the reported information is labeled by the problem analyzer/normalizer and further labeled by a particular type based on the errors, error conditions, transaction actions); 
determining, by the computer system, a resolution flow based on the at least one causal factor, wherein the resolution flow is determined by accessing, from a database of rules for errors and learned error resolution flows, at least one rule and at least one learned error resolution flow corresponding to the at least one causal factor (paragraph 0018,0021,0023 - the reported information is labeled by the problem analyzer/normalizer and further labeled by a particular type based on the errors, error conditions, transaction actions and then sent to the problem identifier/resolver to resolve the specific problem as further indicated in paragraph 0025); and
implementing, by the monitoring agent, the resolution flow, wherein the resolution flow includes information usable by the monitoring agent for implementation in the user page and for resolving the error based on receiving the data needed to resolve the error (paragraph 0026, lines 20-25 – the problem analyzer/normalizer 111 may then engage the appropriate agent and provide the instructions/scripts for automated execution and resolution).  
As per claim 12, Kumar discloses wherein accessing the data needed to resolve the error includes implementing in the user page, by the monitoring agent, a request for data needed from the user to resolve the error (paragraph 0031 – the user-facing 
As per claim 15, Kumar discloses further comprising resolving the error related to the user interaction corresponding to the resolution flow (paragraph 0026, lines 20-25 – the problem analyzer/normalizer 111 may then engage the appropriate agent and provide the instructions/scripts for automated execution and resolution).  
As per claim 17, Kumar discloses wherein the non-transitory computer-readable medium includes instructions for a machine learning algorithm to determine the at least one causal factor (paragraphs 0018 – the information reported is labeled and further labeled with a particular type and paragraph 0023 – processes machine learning to correlate the labeled reporting information and messaged indicating resolution over time by the problem identifier/resolver).  
As per claim 18, Kumar discloses a method, comprising: accessing a training data set that indicates values for a plurality of error signals corresponding to errors associated with user interaction with a transaction service through a user page and contextual data related to the interaction of the user with the transaction service, wherein the contextual data includes data from the user page and user account data at times of the errors (paragraph 0023,0024 – the problem identifier/resolver is continually learning and training on the devices); 
accessing known labels for the plurality of error signals and the contextual data (paragraphs 0018,0023 – processes machine learning to correlate the labeled reporting information); and 

As per claim 19, Kumar discloses wherein training the machine learning algorithm includes training the machine learning algorithm to generate a predictive score for the at least one causal factor (paragraph 0026 - Once initially trained, as reporting information is fed in real time in the labeled format from the problem analyzer/normalizer 111 to the problem identifier/resolver 141 for storage in the data store (knowledge store), the problem identifier/resolver searches the existing knowledge store with that information and performs the correlation and weighting processing on the dynamically received labeled reporting information. This can be a scoring mechanism in which the new reporting information is scored and compared against scorings maintained for previous noted problems with previous resolutions. And paragraph 0023 discloses the correlations can be weighted in the machine learning process performed by the problem identifier/resolver).  
As per claim 20, Kumar discloses wherein training the machine learning algorithm includes generating operating parameters to be implemented in the machine learning algorithm to determine the at least one causal factor (paragraph 0023 - processes machine learning to correlate the labeled reporting information and messages indicating resolution of tickets from the data store over time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Barenblatt et al. (USPN 20150134483A1).
As per claim 2, Kumar fails to explicitly state wherein the resolution flow includes information usable by the monitoring agent to resolve the error without redirecting the user to another user page.  
Kumar does disclose in paragraph 0026, lines 20-25 – the problem analyzer/normalizer 111 may then engage the appropriate agent and provide the instructions/scripts for automated execution and resolution.
Barenblatt et al. discloses the resolution flow includes information usable by the monitoring agent to resolve the error without redirecting the user to another user page (paragraph 0097 – allows uploaded transactions containing an error to be corrected by following an edit link or error indicator without going to another website).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ability to correct errors displayed on a website without going to another website of Barenblatt with the ability to resolve errors on a displayed page of Kumar. A person of ordinary skill in the art would 
As per claim 16, Kumar fails to explicitly state wherein resolving the error includes resolving the error through the interface of the monitoring agent with the user page without disengaging the user from the user page.  
Kumar does disclose in paragraph 0026, lines 20-25 – the problem analyzer/normalizer 111 may then engage the appropriate agent and provide the instructions/scripts for automated execution and resolution.
Barenblatt et al. discloses resolving the error includes resolving the error through the interface of the monitoring agent with the user page without disengaging the user from the user page (paragraph 0097 – allows uploaded transactions containing an error to be corrected by following an edit link or error indicator without going to another website).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ability to correct errors displayed on a website without going to another website of Barenblatt with the ability to resolve errors on a displayed page of Kumar. A person of ordinary skill in the art would have been motivated to make the modification because users are able correct error on websites with assistance as disclosed in paragraphs 0094 and 0097.

Claims 4,14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kumar in view of Hamilton et al. (USPN 20070131757).

Kumar fails to explicitly state data for at least one account of the user associated with the transaction service.  
Kumar does disclose in paragraph 0018 the reported information is labeled by a particular type such as the errors, error conditions, transaction actions, etc.
Hamilton et al. discloses data for at least one account of the user associated with the transaction service in paragraph 0017 – a log includes bank account number for transactions at an ATM.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a log including bank account numbers for transaction of Hamilton et al. with reported information including transaction actions of Kumar. A person of ordinary skill in the art would have been motivated to make the modification because logs of transactions are kept for confirming transactions and detecting/correcting errors as disclosed in 0004.
As per claim 14, Kumar discloses wherein the at least one contextual data item includes data from the user page at a time of the error in paragraph 0018 the reported information is labeled by a particular type such as the errors, error conditions, transaction actions, etc.
Kumar fails to explicitly state data for at least one account of the user associated with the transaction service.  

Hamilton et al. discloses data for at least one account of the user associated with the transaction service in paragraph 0017 – a log includes bank account number for transactions at an ATM.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a log including bank account numbers for transaction of Hamilton et al. with reported information including transaction actions of Kumar. A person of ordinary skill in the art would have been motivated to make the modification because logs of transactions are kept for confirming transactions and detecting/correcting errors as disclosed in 0004.

Claims 6,13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kumar in view of Sugaberry (USPN 20180268015A1).
As per claim 6, Kumar discloses receiving, by the computer system, wherein the resolution flow is determined by accessing, from the database of rules for errors and learned error resolution flows, at least one learned error resolution flow corresponding to the at least one causal factor (paragraph 0018,0021,0023 - the reported information is labeled by the problem analyzer/normalizer and further labeled by a particular type based on the errors, error conditions, transaction actions and then sent to the problem identifier/resolver to resolve the specific problem as further indicated in paragraph 0025 and paragraph 0026 – the searching of matches in the knowledge store to determine 
Kumar fails to explicitly state at least some data needed to resolve the error from at least one external domain.
Kumar does disclose in paragraph 0031 user-facing interface to the problem identifier/resolver can also be used for user reporting.
Sugaberry does disclose at least some data needed to resolve the error from at least one external domain in paragraph 0141 – accessing information in an error resolution system and paragraph 0142 – links to account data internal and external to the client and paragraph 0037 – errors are found with respect to a financial application such as credit card invoice or transaction errors, banking service errors.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include links to account data internal and external to the client in an error resolution system of Sugaberry with user-facing interface for user reporting of Kumar. A person of ordinary skill in the art would have been motivated to make the modification because data from an external source outside of a client is used for determining errors concerning credit card invoice or transaction errors, banking service errors, etc as indicated in paragraph 0037 and an error resolution system in paragraph 0141.

As per claim 13, Kumar fails to explicitly state wherein accessing the data needed to resolve the error includes interfacing with at least one external domain to access data needed to resolve the error.  

Sugaberry does disclose accessing the data needed to resolve the error includes interfacing with at least one external domain to access data needed to resolve the error in paragraph 0141 – accessing information in an error resolution system and paragraph 0142 – links to account data internal and external to the client and paragraph 0037 – errors are found with respect to a financial application such as credit card invoice or transaction errors, banking service errors.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include links to account data internal and external to the client in an error resolution system of Sugaberry with user-facing interface for user reporting of Kumar. A person of ordinary skill in the art would have been motivated to make the modification because data from an external source outside of a client is used for determining errors concerning credit card invoice or transaction errors, banking service errors, etc as indicated in paragraph 0037 and an error resolution system in paragraph 0141.

Claim Objections
Claims 8,9,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Kumar, the references used in this rejection, and references found during searching failed to these claims. The closest art to claim 8 is 20200326537 which includes an image based learning algorithm. Kumar failed to 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113